     Case 1:19-cv-01419-DAD-SKO Document 17 Filed 08/31/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 1:19-cv-01419-DAD-SKO
12                     Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND GRANTING
14   DAMPIER ELECTRIC, INC. and                        MOTION FOR DEFAULT JUDGMENT
     MARCUS DAMPIER,
15                                                     (Doc. Nos. 13, 16)
                       Defendants.
16

17          On October 8, 2019, the United States of America (the “Government”) filed this action

18   against Dampier Electric, Inc. (“Dampier Electric”) and Marcus Dampier (“Dampier”)

19   (collectively, “defendants”) seeking entry of a permanent injunction under 26 U.S.C. § 7402(a) as

20   necessary to enforce the internal revenue laws. (Doc. No. 1.) The Government served the

21   summons and complaint on Dampier on October 26, 2019 and on Dampier Electric on October

22   17, 2019. (Doc. Nos. 4, 5.) On November 27, 2019, the Clerk of Court entered defendants’

23   defaults as to the complaint. (Doc. Nos. 10, 11.) On January 30, 2020, the Government filed a

24   motion for entry of default judgment against defendants. (Doc. No. 13.) No opposition to the

25   pending motion was filed. The matter was referred to a United States Magistrate Judge pursuant

26   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

27          On March 20, 2020, the assigned magistrate judge issued findings and recommendations

28   recommending that the Government’s motion for entry of default judgment be granted, that
                                                    1
     Case 1:19-cv-01419-DAD-SKO Document 17 Filed 08/31/20 Page 2 of 5

 1   judgment be entered against defendants, and that a permanent injunction be entered pursuant to

 2   26 U.S.C. § 7402(a). (Doc. No. 16.) The findings and recommendations provided that any party

 3   could file objections thereto within fourteen (14) days. (Id. at 16.) To date, no objections have

 4   been filed and the time for doing so has now passed.

 5           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court conducted a de

 6   novo review of the case. Having carefully reviewed the file, the court concludes that the findings

 7   and recommendations are supported by the record and proper analysis.

 8           Accordingly:

 9           1.     The findings and recommendations issued on March 20, 2020 (Doc. No. 16) are

10                  adopted in full;

11           2.     Plaintiff’s motion for default judgment (Doc. No. 13) is granted;

12           3.     Judgment is entered against defendant Dampier Electric, Inc. and defendant

13                  Marcus Dampier;

14           4.     A permanent injunction pursuant to 26 U.S.C. § 7402(a) is entered against

15                  defendants with the following terms:

16                  a.      Dampier Electric, Inc., and Dampier, individually and doing business under

17                          any other name or using any other non-Dampier Electric, Inc., entity, and

18                          their representatives, partners, agents, servants, employees, attorneys, and

19                          anyone in active concert or participation with them, are required to timely

20                          and accurately file all required federal income tax returns (i.e., Forms 1040,
21                          1120, 1120s, 1065, etc.) with the IRS at such location as the IRS may deem

22                          appropriate;

23                  b.      Dampier Electric, Inc., and Dampier, individually and doing business under

24                          any other name or using any other non-Dampier Electric, Inc., entity, and

25                          their representatives, partners, agents, servants, employees, attorneys, and

26                          anyone in active concert or participation with them, are required to timely
27                          and fully pay all federal income tax liabilities as required by the IRS;

28   /////
                                                      2
     Case 1:19-cv-01419-DAD-SKO Document 17 Filed 08/31/20 Page 3 of 5

 1              c.    Dampier Electric, Inc., and Dampier, individually and doing business under

 2                    any other name or using any other non-Dampier Electric, Inc., entity, and

 3                    their representatives, partners, agents, servants, employees, attorneys, and

 4                    anyone in active concert or participation with them, are required to timely

 5                    and accurately file all required federal employment tax returns with the IRS

 6                    at such location as the IRS may deem appropriate;

 7              d.    Dampier Electric, Inc., and Dampier, individually and doing business under

 8                    any other name or using any other non-Dampier Electric, Inc., entity, and

 9                    their representatives, partners, agents, servants, employees, attorneys, and

10                    anyone in active concert or participation with them, are required to deposit

11                    withheld federal payroll taxes in an appropriate federal depository bank in

12                    accordance with the federal deposit regulations;

13              e.    Dampier Electric, Inc., and Dampier, individually and doing business under

14                    any other name or using any other non-Dampier Electric, Inc., entity, and

15                    their representatives, partners, agents, servants, employees, attorneys, and

16                    anyone in active concert or participation with them, are required to deposit

17                    federal employment taxes in an appropriate federal depository bank in

18                    accordance with the federal deposit regulations;

19              f.    Dampier Electric, Inc., and Dampier, individually and doing business under

20                    any other name or using any other non-Dampier Electric, Inc., entity, and
21                    their representatives, partners, agents, servants, employees, attorneys, and

22                    anyone in active concert or participation with them, are required to deposit

23                    federal unemployment taxes in an appropriate federal depository bank each

24                    quarter in accordance with the federal deposit regulations;

25              g.    Dampier Electric, Inc., and Dampier, individually and doing business under

26                    any other name or using any other non-Dampier Electric, Inc., entity, and
27                    their representatives, partners, agents, servants, employees, attorneys, and

28                    anyone in active concert or participation with them, are required on the 1st
                                                3
     Case 1:19-cv-01419-DAD-SKO Document 17 Filed 08/31/20 Page 4 of 5

 1                    day of each month to sign and deliver an affidavit to a designated IRS

 2                    Revenue Office, or such other person as the IRS may deem appropriate,

 3                    stating that the requisite withheld federal employment taxes due during the

 4                    previous month were timely made;

 5              h.    Dampier Electric, Inc., and Dampier, individually and doing business under

 6                    any other name or using any other non-Dampier Electric, Inc., entity, and

 7                    their representatives, partners, agents, servants, employees, attorneys, and

 8                    anyone in active concert or participation with them, are required on the 1st

 9                    day of each month to sign and deliver an affidavit to the designated IRS

10                    Revenue Office, or such other person as the IRS may deem appropriate,

11                    stating that Dampier Electric’s requisite share of federal employment taxes

12                    due during the previous month were timely made;

13              i.    Dampier Electric, Inc., and Dampier, individually and doing business under

14                    any other name or using any other non-Dampier Electric, Inc., entity, and

15                    their representatives, partners, agents, servants, employees, attorneys, and

16                    anyone in active concert or participation with them, are required on the 1st

17                    day of each quarter to sign and deliver an affidavit to the designated IRS

18                    Revenue Office, or such other person as the IRS may deem appropriate,

19                    stating that Dampier Electric’s requisite federal unemployment taxes due

20                    during the previous quarter were timely made;
21              j.    Dampier Electric, Inc., and Dampier, individually and doing business under

22                    any other name or using any other non-Dampier Electric, Inc., entity, and

23                    their representatives, partners, agents, servants, employees, attorneys, and

24                    anyone in active concert or participation with them, are required to timely

25                    pay all required outstanding liabilities due on each tax return required to be

26                    filed herein;
27              k.    Dampier Electric, Inc., and Dampier, individually and doing business under

28                    any other name or using any other non-Dampier Electric, Inc., entity, and
                                                4
     Case 1:19-cv-01419-DAD-SKO Document 17 Filed 08/31/20 Page 5 of 5

 1                       their representatives, partners, agents, servants, employees, attorneys, and

 2                       anyone in active concert or participation with them, are prohibited from

 3                       assigning any property or making any disbursements after the date of the

 4                       injunction until amounts required to be withheld from employee wages

 5                       after the date of the injunction are paid to the IRS;

 6               l.      Dampier Electric, Inc., and Dampier, individually and doing business under

 7                       any other name or using any other non-Dampier Electric, Inc., entity, and

 8                       their representatives, partners, agents, servants, employees, attorneys, and

 9                       anyone in active concert or participation with them, are required to

10                       immediately, and for a periods of five (5) years after the date of the

11                       injunction, notify the IRS of their relationship with any current or future

12                       business entity which they may currently or in the future own, manage,

13                       operate, or work for;

14               m.      The United States may take post-judgment discovery to the same extent

15                       that post-judgment discovery is available to a judgment creditor under

16                       Federal Rule of Civil Procedure 69 to investigate and to ensure compliance

17                       with this injunction; and

18               n.      The Court shall retain jurisdiction over this case to ensure compliance with

19                       this injunction; and

20         5.    The Clerk of the Court is directed to close this case.
21   IT IS SO ORDERED.
22
        Dated:   August 28, 2020
23                                                       UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                     5
